Citation Nr: 0501239	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 1976 
to November 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  By rating decision dated in May 1980, the veteran's claim 
of service connection for schizophrenia was denied.  Notice 
of the denial was provided in June 1980.  The veteran did not 
challenge the denial by the filing of a notice of 
disagreement.  

2.  Evidence received since the May 1980 rating action does 
not relate to an unestablished fact necessary to substantiate 
the claim; is either cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the 
claim; and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1980 rating decision which denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the May 1980 rating action is not 
new and material, and the veteran's claim of entitlement to 
service connection for schizophrenia is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that new and material evidence has been 
obtained that is sufficient to reopen a claim of service 
connection for schizophrenia, last denied in May 1980.  
Having carefully considered the appellant's contentions in 
light of the foregoing, the Board finds that new and material 
evidence has not been submitted that is sufficient to warrant 
the reopening of the claim.  

By rating decision dated in May 1980, the veteran's claim of 
service connection for schizophrenia was denied.  The RO had 
determined in May 1980, that there was no showing of 
schizophrenia in service or that it existed to a compensable 
degree within the first year following service.  At that 
time, the RO considered the veteran's service medical 
records, and private medical records dated in 1979.  The 
service medical records showed no complaint, diagnosis or 
treatment for schizophrenia and the private records show 
diagnoses of schizophrenia beginning in January 1979.  

Because the veteran did not challenge the May 1980 rating 
determination by the filing of a Notice of Disagreement, the 
denial is final, and the merits of the claim may only be 
examined upon the submission of "new and material" evidence. 
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has 
a duty to assist claimants to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in March 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.



Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The standard for new and material evidence was recently 
amended, and applies to claims to reopen received on or after 
August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under this 
standard, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

The law further provides that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Where service connection for a 
disability has been denied in a final rating decision, a 
subsequent claim for service connection for that disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

At the time of the last final denial in May 1980, the 
evidence included the appellant's service medical records, 
which were negative for a finding of schizophrenia.  The 
first indication of schizophrenia was noted in January 1979, 
when the veteran was hospitalized at a private facility.  The 
RO denied the claim, finding that schizophrenia was not shown 
in service or within the first post-service year.  Notice of 
the denial was provided to the veteran in June 1980.  The 
veteran did not timely disagree with the finding, and the May 
1980 decision became final.   

Evidence added to the record since the May 1980 denial 
includes private medical records, lay statements and VA 
treatment records.  The private medical records show 
treatment in 1977, 1979, and in the 1980's and 1990's.  The 
VA records note treatment beginning in the 1980's for 
schizophrenia as well as for other disorders.  The lay 
statements are from individuals who know the veteran, and 
attest to his current symptoms.  

The private medical records dated in 1979 are not  "new" 
evidence, within the meaning of the law, since this is 
evidence that was previously before the decisionmakers in May 
1980.  The evidence showed hospitalization at a private 
facility with a diagnosis of schizophrenia beginning in 1979.  
The private records dated in 1977 are new, in that they were 
not before the RO at the time of the prior denial; however 
the records are not material since they do not relate to a 
psychiatric disability.  Rather, they show treatment for an 
automobile accident.   Thus they are clearly not material to 
this claim.  Private records dated in the 1980's and 1990's 
are new in that they were not previously of record; however 
they are cumulative in that they reflect diagnoses of ongoing 
treatment for the veteran's schizophrenia. 

The VA medical records show current treatment for psychiatric 
complaints beginning in the 1980's, with diagnoses of 
schizophrenia.  While this evidence is new, it is not 
material since a current psychiatric diagnosis was of record 
at the time of the prior rating action.  This new evidence is 
therefore cumulative of that already of record.  
Additionally, the lay statements submitted by the veteran, 
while new, are not material since they relate to his current 
symptoms and are therefore cumulative in nature.  In this 
regard, the Board wishes to point out that while the 
veteran's representative has argued that one of the lay 
statements relates to the veteran's symptoms during service, 
this is not the case.  That individual stated that he was a 
sergeant in the Army and observed the state of minds of 
individuals; he did not indicate that he observed the veteran 
during service.  He expressly stated that he has known the 
veteran for 15 years, which would not include during service, 
which occurred over twenty years prior.  

The evidence currently submitted does not raise a reasonable 
possibility of substantiating the claim since it is 
cumulative or redundant and does not add to the record 
evidence tending to show inservice treatment or treatment 
within the presumptive period.  Neither does it tend to show 
a relationship between his current diagnosis and service.  

The veteran, as a layperson without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994). See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In Moray v. Brown, 5 Vet. 
App. 211 (1993), In addition, The Court noted that laypersons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the CAVC specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Accordingly, in 
addition to not being new, the veteran's statements as well 
as those contained in the lay statements he submitted are not 
material to the issue since they relate to a current 
disability.  As to the postservice treatment records, these 
documents simply show that the veteran continues to have 
diagnoses of schizophrenia and that he receives treatment for 
such.   

Absent a finding that new and material evidence has been 
received, the claim must be denied.  




ORDER

New and material evidence has not been received, and the 
claim of entitlement to service connection for schizophrenia 
is not reopened.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


